Exhibit 10.4

 

RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER BEIGENE, LTD.
2018 INDUCEMENT EQUITY PLAN

 

Name of Grantee:

 

 

 

 

 

No. of Restricted Share Units:

 

 

 

 

 

Grant Date:

 

 

 

Pursuant to the BeiGene, Ltd. 2018 Inducement Equity Plan as amended through the
date of grant (the “Plan”), BeiGene, Ltd., an exempted company incorporated in
the Cayman Islands with limited liability, (the “Company”) hereby grants an
award of the number of Restricted Share Units listed above (an “Award”) to the
Grantee named above.  Each Restricted Share Unit shall relate to one ordinary
share, par value US$0.0001 per share (the “Ordinary Shares”) of the
Company.  The Ordinary Shares may be represented by American Depositary Shares
(“ADSs”), and each ADS represents 13 Ordinary Shares. References herein to the
issuance of Ordinary Shares shall also refer to the issuance of ADSs on the same
basis of one ADS for every 13 Ordinary Shares.  This Award has been granted as
an inducement pursuant to Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq
Stock Market, Inc.  Capitalized terms in this Restricted Share Unit Award
Agreement for Company Employees (this “Agreement”) shall have the meaning
specified in the Plan, unless defined differently herein.

 

1.             Restrictions on Transfer of Award.  This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any Ordinary Shares issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Share Units have vested as provided in Paragraph 2 of
this Agreement and (ii) Ordinary Shares have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.

 

2.             Vesting of Restricted Share Units.  The restrictions and
conditions of Paragraph 1 of this Agreement shall lapse on the date(s) specified
in the following schedule (the “Vesting Date”) so long as the Grantee has served
continuously as an employee of the Company or a Subsidiary on such dates.  If a
series of Vesting Dates is specified, then the restrictions and conditions in
Paragraph 1 shall lapse only with respect to the number of Restricted Share
Units specified as vested on such date.

 

Incremental Number of
Restricted Share Units Vested

 

Vesting Date

 

 

 

 

 

              (   

)%

 

 

              (   

)%

 

 

              (   

)%

 

 

              (   

)%

 

 

 

--------------------------------------------------------------------------------


 

In determining the number of vested Restricted Share Units at the time of any
vesting, the number of Ordinary Shares shall be rounded down to the nearest
whole ADS or the nearest increment of 13 Ordinary Shares.

 

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

 

3.             Termination of Employment.  If the Grantee’s employment with the
Company and its Subsidiaries terminates for any reason (including death or
disability) prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any Restricted Share Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Share Units.

 

4.             Issuance of Ordinary Shares.  As soon as practicable following
each Vesting Date (but in no event later than two and one-half (2.5) months
after the end of the year in which the Vesting Date occurs), the Company shall
issue to the Grantee the number of Ordinary Shares equal to the aggregate number
of Restricted Share Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
shareholder of the Company with respect to such Ordinary Shares.

 

5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.

 

6.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for any applicable
income, employment or other tax purposes, pay to the Company or any Subsidiary
or make arrangements satisfactory to the Administrator for payment of any taxes
required by law to be withheld on account of such taxable event.  To satisfy in
full such tax withholding obligation, Grantee hereby authorizes the Company to
withhold from Ordinary Shares to be issued hereunder that number of Ordinary
Shares that would satisfy the required tax withholding amount due and to sell
such Ordinary Shares through a broker of the Company’s choosing (i.e., “sell to
cover”). As of the date hereof, Grantee certifies that (a) he or she is
currently unaware of any material, non-public information with respect to the
Company, and (b) this Agreement is entered into in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b5-1 of the Securities
Exchange Act of 1934, as amended, or any other securities laws. While this
Agreement is in effect, Grantee agrees (i) not to enter into or alter any
corresponding or hedging transaction or position with respect to the securities
covered by this Agreement (including, without limitation, with respect to any
securities convertible or exchangeable into Ordinary Shares) and (ii) not to
attempt to exercise any influence over how, when or whether to effect the
withholding and sale of Ordinary Shares pursuant to this Section 6.

 

--------------------------------------------------------------------------------


 

7.             Section 409A of the Code.  This Agreement shall be interpreted in
such a manner that all provisions relating to the settlement of the Award are
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code.

 

8.             No Obligation to Continue Employment.  Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.

 

9.             Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Award and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

 

10.          Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and agents (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

 

11.          Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

--------------------------------------------------------------------------------


 

 

BEIGENE, LTD.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Grantee (including through an online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

Grantee’s signature

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Grantee’s address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------